DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 are pending.  Claims 1-15 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2022 was filed after the mailing date of the Non-Final Rejection on 06/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robordosa et al. (US PGPub 2001/0008258, hereinafter Rebordosa) in view of Obersteiner et al. (WO 2017/037233, hereinafter Obersteiner, cited on an IDS).
Regarding claim 1, Rebordosa discloses a food processing apparatus Q4- comprising:
a container (figure 1, container body 2) having an interior;
a sieve (figure 6, sieve 26) disposed within the interior of the container and dividing the interior into a processing volume and a collection volume (see figure 3); and
a processing member (chopping tool 3) for processing food disposed within the processing volume;
wherein the sieve comprises:
a first separation (inner sieve 27) member comprising a set of first holes (slits 35); and
a second separation member (outer sieve 28) adjacent the first separation member and comprising a set of second holes (slits 35) which are arranged such that the set of second holes overlap the set of first holes to form a plurality of aligned openings which pass through the first and second separation members for allowing food to pass from the processing volume into the collection volume (see figure 7);
wherein the first and second separation members are movable relative to one other (paragraph 0040, “inner sieve is received by the outer sieve such as to enable it to be turned”) between a first position and a second position so as to vary a degree of overlap of the sets of first and second holes and to adjust a cross-sectional area of the aligned openings (paragraph 0040, “slits are thus moved relative to each other. In this way the width of the slits is varied”);
wherein each aligned opening is formed by at least two sides of one of the first holes and at least one side of one of the second holes;
wherein, in the second position, each aligned opening is defined by portions of each of aforementioned sides of the first and second holes which are shorter than in the first position such that the aligned openings have a smaller cross-sectional area when in the second position than the first position (see figure 7).
Robordosa is silent to the triangular or quadrilateral cross-sectional shapes as recited.  Obersteiner teaches a food processing apparatus having a sieve that includes diamond-shaped holes (see figure 7) that, if provided to Robordosa would form the cross-sectional shapes in the aligned openings as recited.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have changed the shape of the holes of Rebordosa to match those of Obersteiner because the change in shape would have provided only the expected result of allowing material to move through the sieve, as evidenced by the references.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Robordosa discloses the cross-sectional shape of each aligned opening being geometrically similar in the first and second positions (see figures 6 and 7).  In the figures, it can be seen that the openings would be ovals in both positions.
Regarding claim 3, Robordosa discloses the cross-sectional shape of each aligned opening, at least in the second position, comprising at least one intersection point formed by an intersection of two sides of the first and second holes partway along their length (see figure 7).
Regarding claim 4, Robordosa discloses the intersecting sides of the first and second holes being angled away form a path of movement of the first hole relative to the second hole (see figure 7).
Regarding claims 5-7, Robordosa is silent to the aligned openings having a quadrilateral cross-sectional shape as recited.  Obersteiner teaches a food processing apparatus having a sieve that includes diamond-shaped holes wherein two sides of the holes meet at a vertex (see figure 7).  If the holes of the apparatus of Robordosa were given the diamond shape of Obersteiner, the aligned openings would have a quadrilateral cross-sectional shape and the two sides of the first hole would intersect with the two sides of the second hole to form intersection points wherein a line drawn between the intersection points would be perpendicular to a line drawn between the first and second vertices and the intersection points are spaced on either side of the path of movement, meeting claims 5-7.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have changed the shape of the holes of Rebordosa to match those of Obersteiner because the change in shape would have provided only the expected result of allowing material to move through the sieve, as evidenced by the references.  See In re Dailey, supra.
Regarding claim 8, Robordosa discloses the width of the first holes being greater than a spacing between adjacent second holes such that a first hole can bridge a pair of adjacent second holes to form a pair of aligned openings (see figure 7).
Regarding claim 9, Robordosa discloses the first and/or second holes being reflectionally symmetric about an axis of symmetry which is perpendicular to a path of movement of the first hole relative to the second hole (see figure 7).
Regarding claim 10, Robordosa discloses the first and/or second holes being reflectionally symmetric about an axis of symmetry which lies on a path of movement of the first hole relative to the second hole (see figure 7).
Regarding claim 11, Robordosa discloses the first and second holes having a same cross-sectional shape (figure 7; paragraphs 0039-0040).
Regarding claim 12, Robordosa discloses the first and second separation members being bowl shaped (see figure 6) and the first and second separation members being rotatable relative to one another about an axis of rotation (paragraph 0040).
Regarding claim 13, Robordosa discloses the first and second separation members being rotatably coupled to one another at their centers (via bearing pin 11 in figures 6 and 7).
Regarding claim 14, Robordosa discloses the first and second separation members being coupled via a snap-fit connection (figure 6, bearing pin 11; paragraph 0039).
Regarding claim 15, Robordosa discloses a sieve for a food processing apparatus, the sieve comprising:
a first separation (inner sieve 27) member comprising a set of first holes (slits 35); and
a second separation member (outer sieve 28) adjacent the first separation member and comprising a set of second holes (slits 35) which are arranged such that the second set of holes overlap the set of first holes to form a plurality of aligned openings which pass through the first and second separation members for allowing food to pass through the sieve (see figure 7);
wherein the first and second separation members are movable relative to one other (paragraph 0040, “inner sieve is received by the outer sieve such as to enable it to be turned”) between a first position and a second position so as to vary a degree of overlap of the sets of first and second holes and to adjust a cross-sectional area of the aligned openings (paragraph 0040, “slits are thus moved relative to each other. In this way the width of the slits is varied”);
wherein each aligned opening is formed by at least two sides of one of the first holes and at least one side of one of the second holes;
wherein, in the second position, each aligned opening is defined by portions of each of aforementioned sides of the first and second holes which are shorter than in the first position such that the aligned openings have a smaller cross-sectional area when in the second position than the first position (see figure 7).
Robordosa is silent to the triangular or quadrilateral cross-sectional shapes as recited.  Obersteiner teaches a food processing apparatus having a sieve that includes diamond-shaped holes (see figure 7) that, if provided to Robordosa would form the cross-sectional shapes in the aligned openings as recited.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have changed the shape of the holes of Rebordosa to match those of Obersteiner because the change in shape would have provided only the expected result of allowing material to move through the sieve, as evidenced by the references.  See In re Dailey, supra.

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.
The Applicant argues that Obersteiner does not teach various features of claim 1, including two separation members and a first and second set of holes (remarks, pages 8-9).  Whether or not this is true, Obersteiner is not used to teach any of these features.  These features are disclosed by Rebordosa (see rejections above).  Obersteiner is only used to teach holes of an alternate shape from those of Rebordosa.  Thus, this argument is merely attacking an individual reference when a combination of references has been used to reject the claims.  It is well-settled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, this argument is not persuasive.
The Applicant argues that it would not have been obvious to modify the shape of the holes of Rebordosa with the teachings of Obersteiner because Rebordosa indicates certain advantages of the geometry of the holes disclosed therein (remarks, page 9).  The Examiner respectfully disagrees.  Rebordosa does not indicate that other shapes would render the device unusable or unable to achieve its intended purpose; it merely indicates that certain geometries of holes may have certain advantages, which does not constitute teaching away from holes of other shapes.  Further, that teaching has no bearing on the Examiner’s stated reasoning that holes of a different shape would provide the predictable result of allowing material to flow through the sieve.  Clearly, holes of any shape would allow for some material to move through the sieve.  While holes of a certain geometry might improve the chance that material passing through the sieve is of a uniform size, this is not a claimed feature of the instant invention, and is thus irrelevant to patentability.  The Examiner maintains his position that it would have been obvious to have provided the apparatus of Rebordosa with the hole shape of Obersteiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774